DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Markush Practice

Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their 
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Currently the invention pertains to two components in conjunction with one another. The applicants define these components as: [A] and [B]. [A] is an inhibitor of ATR and [B] is a PD-1/PD-L1 inhibitor. [A] can be VX-803, VX-970, AZD-6738 and a compound of a generic formula I. 

    PNG
    media_image1.png
    168
    178
    media_image1.png
    Greyscale

The structure of [A] can also be:

    PNG
    media_image2.png
    169
    225
    media_image2.png
    Greyscale

Or 

    PNG
    media_image3.png
    185
    234
    media_image3.png
    Greyscale

Compound [A] can also be any chemical formula from a list in claims 2 and 3. 
Applicant is required to choose 1 compound for component [A]. This structure must be non-variable and must function as the applicant requires for the claimed invention. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The election may be made with or without traverse. To preserve a right to petition, the election
must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in

Traversal must be presented at the time of election in order to be considered timely. Failure to timely
traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are
added after the election, applicant must indicate which of these claims are readable on the elected
species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct
species from which election is required, are not patentably distinct, applicant should submit evidence or
identify such evidence now of record showing them to be obvious variants or clearly admit on the
record that this is the case. In either instance, if the examiner finds one of the species unpatentable over
the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103{a) of the other
species.
	Applicant is reminded that upon the cancellation of claims to a non-elected invention the inventorship must be corrected in compliance with 37 CFT 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application, a request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFT 1.17(i). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.D./               Examiner, Art Unit 1647                                                                                                                                                                                         



/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647